DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-6) in the reply filed on 11/17/2021 is acknowledged.

Claims 1, 2, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Drawings
The drawings are objected to because the boxes 1 through 7 in Fig. 1 should be provided with descriptive text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (WO 2016/148657, see US 2018/0024064 for references).

Regarding claim 3, Ho et al. discloses a method for determining the effects of materials and their structure using electromagnetic fields and harmonic waves, comprising the steps of: exciting, using an electromagnetic transducer, the quantum system of a material sample to be analyzed; measuring a first electromagnetic field, wherein the first electromagnetic field is produced by the excited quantum system; measuring a second electromagnetic field, wherein the second electromagnetic field is produced by the electromagnetic transducer during excitation; comparing the measurements of each of the first and second electromagnetic fields; isolating, based on the comparison, a plurality of photons from the electromagnetic waves; analyzing the properties of each of the isolated photons; and determining, based on the analyzed photon properties, the structure of the quantum system being excited (see pars. [0042-0044]).
Regarding claim 4, Ho et al. discloses a method, wherein the measurement of the electromagnetic field comprises measuring the magnitude of the field (see par. [0042]).
Regarding claim 5, Ho et al. discloses a method, therein the properties of each of the isolated photons comprises at least one of wavelike structure within a calibration 
Regarding claim 6, Ho et al. discloses a method, wherein the structure of the quantum system is determined to be a molecule (see par. [0044]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/21/2022